No. 99-60345
                                  -1-

                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 99-60345
                           Summary Calendar



                      UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

                                VERSUS

                              JOHN BOYD,

                                                  Defendant-Appellant.

                         --------------------
            Appeals from the United States District Court
               for the Southern District of Mississippi
                      USDC No. 2:98-CR-30-ALL-PG
                         --------------------
                            March 21, 2000

Before DAVIS, EMILIO M. GARZA and DENNIS, Circuit Judges.

PER CURIAM:*

     John Boyd appeals his conviction and sentence for four counts

of possession with the intent to distribute cocaine base, or crack.

Boyd argues that the district court erred in denying his motion to

suppress the evidence taken from 501 Dearborne Street on April 1,

1998.    He also argues that the district court erred in concluding

that he lacked standing to challenge that search.        The district

court’s factual findings underlying the legal question are not

clearly erroneous.    See United States v. Riazco, 91 F.3d 752, 754

(5th Cir. 1996).     We agree with the court’s conclusion that Boyd

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                No. 99-60345
                                     -2-

did not have a legitimate expectation of privacy, and thus, Boyd

lacks standing on his Fourth Amendment issues.           See United States

v. Ibarra, 948 F.2d 903, 906 (5th Cir. 1991), aff’d by an equally

divided court on unrelated issue, 965 F.2d 1354 (5th Cir. 1992) (en

banc).

     Boyd argues that his oral confession made to Agent Seabrooks

should have been suppressed as fruit of the poisonous tree, namely,

the law enforcement agents’ unlawful search of 501 Dearborne.

Because Boyd lacked standing to contest the underlying search, his

argument is without merit.       See United States v. Congote, 656 F.2d

971, 975 (5th Cir. Unit B 1981).

     Boyd raises three evidentiary issues.          First, he argues that

the district court erred in admitting into evidence the exhibits,

exhs. G-4, G-8, G-12, and G-19, the crack which Boyd sold to the

two cooperating witnesses.            Boyd contends that the Government

failed to establish a chain of custody for each of the exhibits

because the cooperating witnesses were not asked to identify the

exhibits as the crack which they purchased from Boyd.           We detect no

abuse    of   discretion   by   the   district   court   in   admitting   the

evidence.     See United States v. Logan, 949 F.2d 1370, 1377-78 (5th

Cir. 1991); see also United States v. Dixon, 132 F.3d 192, 197 (5th

Cir. 1997).

     Second, Boyd contends that exh. G-21, the powder cocaine found

in 501 Dearborne, was evidence beyond the scope of the indictment.

The district court did not abuse its discretion in concluding that

the evidence was intrinsic to the charged offenses.              See United

States v. Coleman, 78 F.3d 154, 156-57 (5th Cir. 1996).
                                 No. 99-60345
                                      -3-

      Third,    Boyd    argues   that    Seabrooks’       testimony   of   Boyd’s

statements concerning his purchase of large quantities of cocaine

powder in Bogalusa, Louisiana, was inadmissible as fruit of the

poisonous tree, the search of 501 Dearborne, and inadmissible

pursuant to FED. R. EVID. 404(b).            The first contention is defeated

by   Boyd’s    lack    of   standing    to    challenge    the   search    of   the

residence.     See Congote, 656 F.2d at 975.              Because Boyd did not

object pursuant to Rule 404(b) to the evidence until the matter was

covered again on redirect-examination, this court reviews for plain

error.     See United States v. Beaumont, 972 F.2d 553, 565 (5th Cir.

1992).     We detect no plain error.          See United States v. Calverley,

37 F.3d 160, 162-64 (5th Cir. 1994) (en banc).

      For his last issue, Boyd argues that the district court erred

by denying his renewed motion for directed verdict** and by denying

the motion for new trial pursuant to FED. R. CRIM. P. 33.                  Boyd’s

argument is essentially a rehash of his earlier arguments discussed

above.     Our review of the evidence reveals that a reasonable juror

would have found beyond a reasonable doubt Boyd guilty on all

counts. See United States v. Rasco, 123 F.3d 222, 228-29 (5th Cir.

1997).     The district court did not abuse its discretion in denying

the Rule 33 motion.         See id.

      AFFIRMED.




      **
         “Motions for directed verdict are abolished and motions
for judgment of acquittal shall be used in their place.” FED. R.
CRIM. P. 29(a).